—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered July 18, 1991, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and criminal possession of stolen property in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life and 2 to 4 years, respectively, unanimously affirmed.
We reject defendant’s contention that the trial court erred in permitting most of the victim’s testimony concerning the robbery of her car and the testimony of the police officer concerning the presence of handcuffs in the stolen car, since the probative value of such testimony outweighed any possible prejudice (People v Hudy, 73 NY2d 40, 54-55). The victim’s testimony, among other things, pinpointed the time of the robbery and thereby provided circumstantial evidence of defendant’s knowledge that the car was stolen (People v Zorcik, 67 NY2d 670, 671). The officer’s testimony was probative of the fact that defendant’s possession of the stolen car was not fleeting. Contrary to defendant’s argument, the statutory presumption of possession set forth in Penal Law § 265.15 (2) is one of knowing possession (People v Sanchez, 110 AD2d 665, lv denied 65 NY2d 986). We perceive no abuse of sentencing discretion, especially in view of defendant’s extensive criminal history. Concur — Wallach, J. P., Ross, Rubin, Nardelli and Williams, JJ.